2:18-cv-02734-DCN   Date Filed 10/08/18   Entry Number 1   Page 1 of 10




                                                           02734   DCN
2:18-cv-02734-DCN   Date Filed 10/08/18   Entry Number 1   Page 2 of 10
2:18-cv-02734-DCN   Date Filed 10/08/18   Entry Number 1   Page 3 of 10
2:18-cv-02734-DCN   Date Filed 10/08/18   Entry Number 1   Page 4 of 10
2:18-cv-02734-DCN   Date Filed 10/08/18   Entry Number 1   Page 5 of 10
2:18-cv-02734-DCN   Date Filed 10/08/18   Entry Number 1   Page 6 of 10
2:18-cv-02734-DCN   Date Filed 10/08/18   Entry Number 1   Page 7 of 10
2:18-cv-02734-DCN   Date Filed 10/08/18   Entry Number 1   Page 8 of 10
2:18-cv-02734-DCN   Date Filed 10/08/18   Entry Number 1   Page 9 of 10
2:18-cv-02734-DCN   Date Filed 10/08/18   Entry Number 1   Page 10 of 10
